Citation Nr: 1717464	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating greater than 20 percent for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 26, 1975 to July 29, 1975; from February 1977 to October 1977; and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In that regard, the Board notes that the Veteran's March 2009 statement that the RO took as a claim for increased rating was received within one year of a December 2008 rating decision that granted entitlement to service connection for left upper extremity radiculopathy and assigned a 20 percent rating.  In certain circumstances, such a statement could constitute a Notice of Disagreement (NOD); however, the March 2009 statement did not express disagreement with the December 2008 rating decision and, indeed, failed to mention the left upper extremity radiculopathy.  The RO appears to have inferred a claim for increased rating based on the Veteran's statement that the underlying residuals of his service-connected cervical spine disability had worsened over the previous month.  As such, the claim properly stems from the September 2010 rating decision as stated.  See 38 C.F.R. § 20.201 (2016).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA file.

The Board remanded the Veteran's claim for additional development in December 2013.  At the time of the Board's remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) also was in appellate status.  Subsequent to the Board remand, however, in a March 2015 rating decision the RO granted entitlement to TDIU, effective September 8, 2012.  The Veteran has not expressed disagreement with the assigned effective date and, as such, the matter will not be addressed further herein.

The Board notes that additional evidence was added to the electronic claims file after the final adjudication by the RO.  Specifically, the Veteran submitted an August 2015 determination by the Department of Defense Physical Disability Review Board.  The determination, however, did not consider or address the Veteran's left upper extremity radiculopathy currently in appellate status.  To the extent that the Veteran's June 2013 application to the Physical Disability Review Board included any mention of the left upper extremity radiculopathy, his reported symptoms from that time period are already of record.  As such, the Board concludes that a remand for consideration of such evidence by the RO is not necessary and no further consideration of the evidence will be made herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left upper extremity radiculopathy has manifested disability most closely approximating mild incomplete paralysis of the lower radicular group.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for left upper extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.120, 4.124a, Diagnostic Codes (DCs) 8511, 8512, 8513, 8515, 8516, 8712 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in April 2009 and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  Based on the Veteran's statements made during the hearing the matter was remanded for additional development.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) also have been obtained and associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that they wanted VA to obtain or that they felt were relevant to the claim.    

The RO provided the Veteran multiple appropriate VA examinations, most recently in November 2014.  The VA examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the association of VA treatment records and SSA records, the January 2014 notice letter, the November 2014 VA examination report, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's left upper extremity radiculopathy is rated as 20 percent disabling under DC 8712 for neuralgia of the lower radicular group.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability. 

DC 8512 provides ratings for paralysis of the lower radicular group of nerves.  DC 8512 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

DC 8612 provides a rating for neuritis of the lower radicular group of nerves.  DC 8712 provides a rating for neuralgia of the lower radicular group of nerves.
	
The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A June 2008 VA examination of the cervical spine is of record.  At that time, bilateral elbow extension, wrist flexion, and wrist extension were all 2 out of 5, while other muscle groups were a normal 5 out of 5.  Muscle tone was normal and there was no atrophy.  Reflexes were normal bilaterally.  

The Veteran was afforded a VA examination in July 2009.  The examiner noted review of the claims file.  The Veteran reported that he was right-handed.  The examination primarily involved the right upper extremity, but it was noted that there was normal muscle strength, tone, and coordination in both the right and left upper extremities.  In addition, there was no evidence of muscle atrophy, no tremors, and no involuntary movements.  Deep tendon reflexes were present and symmetric.  

In January 2010, the Veteran described neck pain radiating into the left arm causing the arm to go numb at times.  The pain did not follow a dermatomal pattern.  

An August 2010 EMG test showed left carpal tunnel syndrome affecting motor and sensory fibers and left ulnar neuropathy.

An August 2010 VA examination report discussed only the above EMG findings and did not include a specific examination.  

In January 2011, the Veteran described left arm pain.  In October 2011, the Veteran complained of left shoulder pain radiating to the left elbow.

During his February 2013 Board hearing, the Veteran discussed increased or continuing problems with involuntary movements, dropping objects, an inability to lift more than five pounds, swelling, and problems with activities of daily living, such as feeding dressing, and bathing.  The Veteran specifically mentioned worsening involuntary movements and swelling in the left upper extremity since the last VA examination.  

In a February 2014 statement, the Veteran described muscle spasms, pain, and involuntary jerking in his left arm.  

A March 2014 VA treatment record indicated that the Veteran had no paresthesias, radiation of pain, numbness or weakness in the left upper extremity to suggest radiculopathy.  That said, numerous other records do include reports of numbness in the bilateral hands, worse in the right, and other symptoms of radiculopathy consistent with his reports during examination.  Records have shown more severe symptoms, including muscle atrophy, in the right upper extremity, but not in the left.

The Veteran was afforded a VA examination in November 2014.  The examiner noted review of the claims file.  The Veteran reported ongoing weakness in the left arm, as well as numbness - particularly in the last two fingers and outside edge of his arm.  The Veteran was right-hand dominant.  The Veteran had severe constant and intermittent pain, severe numbness, and moderate paresthesias of the left upper extremity.  On testing, muscle strength was 5 out of 5 in the left elbow, wrist, hand, and fingers.  Reflexes were hypoactive in all measured areas.  Sensation was normal in the inner and outer forearm, but decreased in the left hand and fingers.  There were no trophic changes.  Phalen's sign was positive and Tinel's sign was negative.  The examiner concluded that the findings were reflective of mild, incomplete paralysis of the left median and ulnar nerves.  Functional impairment was not such that the Veteran would be better served by amputation with prosthesis.  Occupational functioning would be impacted by an inability to use the left arm well.  The Veteran currently was not working, but had worked as a mortician and had been unable to left with his left arm.  

Based on the aforementioned evidence, the Board concludes that the Veteran's left upper extremity radiculopathy is no greater than mild, thus a rating greater than 20 percent under DC 8712 is not warranted.  The evidence does not support a rating greater than 20 percent under DC 8512/8712 for mild incomplete paralysis of the lower radicular group.  The evidence shows decreased sensation in the left hand and fingers, hypoactive reflexes, severe constant and intermittent pain, severe numbness, and moderate paresthesias.  That said, during the entire appellate time period, muscle strength has been normal, without evidence of atrophy.  The absence of atrophy indicates that the Veteran is able to use his left upper extremity in close to a normal manner, to include duration of use, and that he, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, AA little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  As such, the Board finds that the Veteran's left upper extremity radiculopathy disability can be termed no greater than mild and that a rating greater than 20 percent under DC 8712 is not warranted.

A higher or separate rating also is unavailable through any other DC.  In that regard, the Board notes that the left upper extremity radiculopathy includes neurological symptoms involving the shoulder, elbow, wrist, and hand.  However, for the non-dominant extremity (as in this case) DC 8513 provides for only a 20 percent rating for mild, incomplete paralysis of all radicular groups of the upper extremity.  As such, even accounting for mild, incomplete paralysis involving the upper, middle, and lower radicular groups a rating no greater than 20 percent is warranted, as the Board finds that the Veteran's symptoms cannot be categorized as more severe than mild.  Similarly, the November 2014 VA examination report diagnosed mild, incomplete paralysis of the median and ulnar nerves.  DCs 8515 and 8516 provide for only a 10 percent rating for each of these disabilities for mild, incomplete paralysis of the non-dominant extremity.  As such, even were the Veteran to be rated under these DCs a higher rating would not be available.  The other potentially applicable DCs of 38 C.F.R. § 4.124a also do not provide a basis for granting a higher or separate rating for the left upper extremity radiculopathy.  

Thus, a rating greater than 20 percent for left upper extremity radiculopathy is not warranted.  The Board has considered the potential applicability of staged ratings, but the symptomatology has been substantially similar throughout the entire appellate time period and, as such, staged ratings are not warranted.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left upper extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports decreased sensation in the left hand and fingers, hypoactive reflexes, severe constant and intermittent pain, severe numbness, and moderate paresthesias.  In addition, there is lay evidence of involuntary movements, dropping objects, an inability to lift more than five pounds, swelling, and problems with activities of daily living.  To the extent that the foregoing are not explicitly contemplated in the rating criteria, the medical evidence has not specifically attributed the problems to the service-connected left upper extremity radiculopathy and the Veteran is not competent to establish such a connection, given the complexity of linking such problems to a specific disability in light of the other service-connected and non-service connected disabilities involving the left upper extremity.  As such, the Veteran's current schedular rating under DC 8712 is adequate to fully compensate him for his disability on appeal.  

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving his left upper extremity; however, the objective evidence of record reflects that he retains the ability to use his left upper extremity and has normal muscle strength and no muscle atrophy.  Clearly the Veteran retains the ability to use his left upper extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.


ORDER

Entitlement to an increased rating greater than 20 percent for left upper extremity radiculopathy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


